DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshimo et al. (US 2010/0055242 A1) and Sakamoto et al. (US 2016/0007645 A1). Engineering Toolbox NPL is relied on as evidence.
The limitation “vegetable material” is interpreted in view of the specification to mean edible plant material (page 6 line 5 to page 7 line 3).
Regarding claim 1, Ueshimo et al. teaches a process for preparing a vegetable composition (abstract) comprising providing a vegetable material (paragraph 14) having a size of up to 50 mm (paragraph 17), immersing the vegetable into an enzyme containing dispersion (paragraph 26), where the dispersion comprises water (paragraph 32), heating the vegetable to a temperature of 35-50oC (paragraph 39) followed by maintaining the vegetable at said temperature for 10 to 80 minutes (paragraph 33), specifically such as 60 minutes (paragraph 53). The heating and holding is construed to be a “maturation step” as this process produces changes in the vegetable from the enzyme treatment (paragraph 44).
Regarding the limitation of adding up to 5 wt% of water based on the weight of the vegetable material, Ueshimo et al. does not specify the amount of enzyme dispersion (and therefore water) used during the immersion process. 
Sakamoto et al. teaches a process for enzyme treatment of food (abstract), such as vegetables (paragraph 68), where the vegetable is similarly impregnated by enzymes for hardness control (paragraph 60), where the food can be immersed in, sprayed or otherwise applied with the enzyme liquid (paragraph 57). 
Furthermore, as the concentration of enzyme in the dispersion is not particularly limited by Ueshimo et al. (paragraph 32), one skilled in the art could imagine a very concentrated dispersion (high enzyme and low water) can be used. Since the enzyme dispersion is subsequently removed from the vegetable after processing (paragraph 40), and since Sakamoto et al. teaches the enzyme liquid can be simply sprayed or applied to the food, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed amount of added water in order to reduce the amount of water required by the process, and therefore reduce waste and processing cost, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as amount and shape of the vegetables being processed, enzyme dispersion concentration, and desired amount of water used during the process.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 2, Ueshimo et al. does not teach the heating is performed at a rate of 0.10 to 1oC per minute.
Sakamoto et al. further teaches heating the vegetable at a rate of 0.1 to 10oC per minute to facilitate enzymatic reaction for softening (paragraph 82). The reaction can be carried out at temperatures similar (paragraph 83) to those recited by Ueshimo et al.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ueshimo et al. to raise the temperature at the claimed rate since Ueshimo et al. teaches heating but does not specify a rate of temperature increase, to facilitate “gentle” and “uniform” enzymatic reaction and allow for sufficient time for softening as taught by Sakamoto et al. (paragraph 82), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as intended hardness an acceptable range of variability of hardness as taught by Sakamoto et al. (paragraph 83).
Regarding claim 3, Ueshimo et al. does not teach the maturation comprises the temperature and time ranges as recited by the claim. However, the combination applied to claim 2 teaches gradual heating at a rate encompassing those recited by the claimed invention. The same combination is applied to claim 3 and would have been obvious for the same reasons stated for claim 2. Therefore one of ordinary skill in the art would have reasonably expected similar time and temperature ranges as recited for claim 3. Furthermore, the claimed ranges would have been obvious to one of ordinary skill in the art at the time of the invention since the claimed values would have been used during the course of normal experimentation and optimization procedures due to the factors stated for claim 2.
Regarding claim 4, the vegetable is further heated after maturation to a temperature of 70-100oC for 5-20 minutes (paragraphs 42-43). Engineering Toolbox shows that the recited parameters are sufficient to achieve pasteurization of the food (page 1). Therefore the further heating taught by Ueshimo et al. is construed to also pasteurize the vegetable.
Regarding claim 5, the vegetable is cooled down to room temperature after maturation (paragraph 53).
Regarding claim 6, the vegetable material is vegetable pieces (paragraph 17).
Regarding claim 7, the vegetable material is a single plant species (paragraph 51).
Regarding claim 8, the vegetable material is frozen prior to maturation (paragraphs 18-19 and 53).
Regarding claim 9, in view of the 112(b) rejection above, the limitation “neutral atmosphere” is construed to mean “atmospheric pressure” as the claim appears to be directed to pressure. The maturation is released from vacuum prior to elevating the temperature for enzyme action (paragraph 53), thus exposed to atmospheric pressure, and thus the maturation is construed to occur under “neutral atmosphere”.
Regarding claim 10, Ueshimo et al. does not teach placing the vegetable material in a pouch and sealing prior to maturation.
Sakamoto et al. further teaches that the enzymatic process can be performed by placing the vegetable and enzyme into a pouch and sealing prior to heating (paragraph 91).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ueshimo et al. to place the vegetable into a pouch and seal the pouch prior to maturation since the reference already suggests that the vegetable can be placed in a bag after processing (paragraph 48), as a matter of manufacturing choice, where the prior art acknowledges that enzyme treatments can be performed in pouches, and therefore to apply a known technique to a known method ready for improvement to yield predictable results such as eliminating the need to clean the enzyme immersion vessel, to allow the product to be moved from one processing station to another in batches, or to reduce risk of damage to the products (e.g. scrapes or cuts) during said movement KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), 
Regarding claim 11, the vegetable material is not homogenized prior to maturation (see whole document, particularly paragraphs 51 and 53).
Regarding claim 13, the process taught by Ueshimo et al. would have naturally produced a vegetable composition.
Regarding claim 16, the combination applied to claim 1 teaches that the enzyme liquid need only be sprayed or applied to the food, as opposed to immersing the food in the liquid (Sakamoto et al. paragraph 57). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed amount of liquid for the same reasons stated for claim 1.
Regarding claim 17, Ueshimo et al. does not teach adding nitrogen as claimed.
Sakamoto et al. further teaches that nitrogen can be applied to the food along with the enzyme liquid (paragraph 57). Ueshimo et al. teaches the process includes exposing the food to vacuum (paragraph 27).
Regarding claim 18, the combination applied to claim 1 teaches heating the food. The food would have naturally cooled to room temperature (~25oC) after the food is removed from the heat source.

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshimo et al. (US 2010/0055242 A1) in view of Sakamoto et al. (US 2016/0007645 A1) as applied to claims 1-11, 13 and 16-18, and further in view of Daury et al. (US 5,922,374). 
Regarding claim 12, Ueshimo et al. does not teach the treated vegetable material is concentrated or dried after maturation.
Daury et al. teaches a process for preparation of vegetable juice (abstract), where vegetables or fruits are incubated (maturation) at a temperature between 0 and 70oC for 5 minutes to 24 hours, and subsequently concentrated or dried (column 6 lines 12-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ueshimo et al. to also concentrate or dry the vegetable material after maturation as a matter of manufacturing preference based on the type of final product to be sold, or preferred by the consumer, e.g. as part of a puree, smoothie, soup, etc. (it is noted that Ueshimo et al. also teaches the vegetable material can be fruit as recited in paragraph 15).
Regarding claims 14-15, Ueshimo et al. teaches a process of making a vegetable composition as stated for claim 1, but does not teach the vegetable composition incporated into a food product consisting of those recited by claim 15.
Daury et al. further teaches producing the vegetable material into a puree in the preparation of a food product (abstract). For example, a dried carrot powder can be dispersed in a liquid medium (beverage) for enhanced raw carrot flavor (column 11 lines 33-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ueshimo et al. to incorporate the vegetable composition into the claimed food products as a matter of manufacturing and/or user choice for a particular method of use or consumption, and to add a desired flavor to a preferred food type.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 3/4/2022, with respect to the rejection(s) of claim(s) 1-12 and 14-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakamoto et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792